Per Curiam:

(Department One.)
Action to set aside the will of Lucinda B. Pike, deceased, upon the ground of the alleged mental incapacity of the testatrix.
When the evidence was all in, the court instructed the jury to return a verdict upholding the validity of the will, and thereupon judgment was entered accordingly. The sole question here involved is whether the court erred in directing a verdict. We have read the entire record and are satisfied that it did not. The evidence is wholly insufficient to sustain any other verdict than the one directed. The application for supersedeas is, therefore, denied and the judgment affirmed.